UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No, 19-349 (FLW)
v.

CONTINUANCE ORDER
MICHAEL J, DEKLE

This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey (by Ian
D. Brater, Special Assistant U.S. Attorney), and defendant Michael J, Dekle
(by Lisa Van Hoeck, AFPD) for an order granting a continuance of the
proceedings in the above-captioned matter through November 22, 2019; and no
continuances having previously been granted by the Court; and the defendant
being aware that he has the right to a trial within seventy (70) days of the
indictment filed in this case, pursuant to Title 18, United States Code, Section
3161(c)(1), and the defendant having waived such right and consented to the
continuance, and one prior continuance having been granted by the Court; and
for good cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) The parties would like additional time to continue discussing a
plea agreement, which would render a trial of this matter unnecessary;

(2) The defendant has consented to the aforementioned

continuance;
(3) The grant of a continuance will likely conserve judicial
resources; and

(3) Pursuant to Title 18, United States Code, Section 3161(h)(7),
the ends of justice served by granting the continuance outweigh the best
interest of the public and the defendant in a speedy trial.

IT IS, therefore, on this DF dey of August, 2019,

ORDERED that this action be, and it hereby is, continued through
November 22, 2019; and it is further

ORDERED that the period from the date this Order is signed

through November 22, 2019 shall be excludable in computing time under the

Fate & Deip—

HON. FREDA L. WOLFSON
United States District Judge

Speedy Trial Act of 1974,

 

Form and entry consented to:

Wd i ————

Lisa Van Hoeck, AFPD
Counsel for Defendant

 

 

Michael J. Dekle

Defendant
ee “— Z
gare — Oe
ee LE (EI
Ce OO EE DE

 

Ian D. Brater
Special Assistant U.S, Attorney
